


EXHIBIT 10.2


SCHEDULE A TO EXHIBIT 10.1


The following individuals entered into Executive Group Life Split Dollar Plans
with The Ohio Valley Bank Company identified below which are identical to the
Executive Group Life Split Dollar Plan, dated December 31, 2011, between Thomas
E. Wiseman and The Ohio Valley Bank Company filed herewith.


 
                                                                          
 

   Date of  Name  Executive Group Life Split Dollar Plan  Katrinka V.
Hart-Harris  August 21, 2009  Larry E. Miller II   August 19, 2009  Scott W.
Shockey     March 19, 2009  Jeffrey E. Smith    August 20, 2009

 
                                                                           
                                                                          
                                                                                             
                                                                         



